 

Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is dated as of May 20, 2016 by and among
Fortress Biotech, Inc. (“Fortress”), Adam J. Chill (“Chill”), Arthur A.
Kornbluth (“Kornbluth”), Neil Herskowitz (“Herskowitz”), EJF Opportunities, LLC
(“EJF”), Stephen B. Pudles (“Pudles”), Jose M. Aldeanueva (“Aldeanueva”),
Jeffrey J. Gutovich Profit Sharing Plan (“GPSP”) and Barry Rodgers (“Rodgers”)
and CB Pharma Acquisition Corp., a Cayman Islands company (the “Company”).
Fortress, Chill, Kornbluth and Herskowitz are each herein referred to
individually as a “Seller” and collectively as the “Sellers”. EJF, Pudles,
Aldeanueva, GPSP and Rodgers are each herein referred to individually as an
“Investor” and collectively as the “Investors”.

 

RECITALS

 

The Company was formed on August 26, 2014 for the purpose of entering into a
merger, share exchange, asset acquisition, share purchase, recapitalization,
reorganization or similar business combination with one or more businesses or
entities (a “Business Combination”).

 

Sellers collectively own an aggregate of (i) 265,000 units (“Private Units”),
each Private Unit consisting of one ordinary share, par value $0.0001 per share
(the “Ordinary Share”), of the Company, one right to receive one-tenth (1/10) of
an Ordinary Share upon consummation of a Business Combination (the “Rights”) and
one warrant to purchase one-half (1/2) of an Ordinary Share for $11.50 per full
share (the “Warrants”) and (ii) 1,050,000 Ordinary Shares (the “Insider
Shares”).

 

The Investors have approached the Company and the Sellers with a proposal to
take control of the Company’s Board of Directors and use their best efforts to
introduce the Company to suitable targets for a Business Combination.

 

The Company’s Board of Directors has determined that the Investors offer the
Company the best chance to consummate a Business Combination and that it is in
the best interests of the Company’s shareholders to enter into this Agreement.

 

In consideration of the foregoing, pursuant to this Agreement, the Sellers will
transfer, for an aggregate purchase price of $1.00, the 1,050,000 Insider Shares
to the Investors.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

The following terms, as used herein, have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

1 

 

 

“14f-1 Information” means the information necessary under Section 14(f) of the
1934 Act and Rule 14f-1 thereunder relating to the matters set forth in Section
3.1.4 herein.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in the 1933 Act and the rules and regulations
promulgated thereunder.

 

“Business Combination” has the meaning set forth in the Preamble.

 

“Business Day” means any day other than a Saturday, Sunday or legal or bank
holiday in the City of New York, State of New York. If any time period set forth
in this Agreement expires on other than a Business Day, such period shall be
extended to and through the next succeeding Business Day.

 

“Claim” has the meaning set forth in Section 8.16.

 

“Company SEC Documents” means all documents, as such documents may have been
amended (and, if amended, only the most recent form of such document shall be
deemed to be one of the “Company SEC Documents”), filed by the Company with the
SEC under either the 1933 Act or the 1934 Act since its formation.

 

“Indemnified Damages” has the meaning set forth in Section 6.1.

 

“Insider Shares” has the meaning set forth in the Preamble.

 

“Investor” and “Investors” has the meaning set forth in the Preamble.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset, other than (i) Liens created by the Investor,
(ii) restrictions on transfer pursuant to securities laws or the Share Escrow
Agreement and (iii) liens created by the Amended and Restated Memorandum and
Articles of Association. For purposes of this Agreement, a Person shall be
deemed to own subject to a Lien, any property or asset that it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
property or asset.

 

“Ordinary Shares” has the meaning set forth in the Preamble.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Private Units” has the meaning set forth in the Preamble.

 

“Proxy Statement” has the meaning set forth in Section 7.3

 

“Rights” has the meaning set forth in the Preamble.

 

“SEC” means the Securities and Exchange Commission.

 

“Seller” and “Sellers” has the meaning set forth in the Preamble.

 

“Share Escrow Agent” means Continental Stock Transfer & Trust Company.

 

2 

 

 

“Share Escrow Agreement” means that certain Share Escrow Agreement dated as of
December 12, 2014 by and among the Sellers, the Company and the Share Escrow
Agent.

 

“Trust Account” means the account into which certain proceeds from the Company’s
initial public offering of securities and sale of the Private Units were
deposited.

 

“Waiting Period” shall mean (i) the date of the meeting to approve the extension
provided for in Section 7.3 if the 14f-1 Information is included in the Proxy
Statement or (ii) 10 days after the date an information statement is distributed
to holders of the Company’s Ordinary Shares including the 14f-1 Information if
such information is not included in the Proxy Statement.

 

“Warrants” has the meaning set forth in the Preamble

 

Any reference in this Agreement to (i) a statute shall be to such statute, as
amended from time to time, and to the rules and regulations promulgated
thereunder and (ii) the word “including” shall mean “including, without
limitation.”

 

ARTICLE 2

 

TRANSFER OF INSIDER SHARES

 

2.1.          Transfer of Insider Shares. Sellers are as of the date hereof
transferring the 1,050,000 Insider Shares to the Investors, in the amount set
forth next to such Seller’s name as set forth on Schedule 2.1 attached hereto,
which Insider Shares shall continue to be held in escrow pursuant to the Share
Escrow Agreement, for an aggregate purchase price of $1.00. Sellers have
delivered duly executed instruments of transfer and a notice to the Share Escrow
Agent evidencing the agreement of the Sellers set forth herein.

 

ARTICLE 3

 

DELIVERIES

 

3.1.          Deliveries by Sellers, Investors and Company. The Sellers, the
Investors or the Company, as the case may be, shall deliver on the date hereof:

 

3.1.1            Amendments to the insider letters previously executed by each
Seller, in the forms attached hereto as Exhibits A-1 through A-2.

 

3.1.2            A letter agreement executed by the Sellers addressed to the
Share Escrow Agent, in the form attached hereto as Exhibit B, with respect to
the transfer of the Insider Shares, along with appropriate instruments of
transfer to effectuate same, and the $1.00 purchase price from the Investor;

 

3.1.3            Resignations of Lindsay A. Rosenwald (“Rosenwald”), Michael
Weiss (“Weiss”) and George Avgerinos as officers of the Company and a
certificate, signed by Rosenwald, attaching resolutions appointing Edward J.
Fred (“Fred”) as Chief Executive Officer and President of the Company, and Jose
M. Aldeanueva as Chief Financial Officer, Treasurer and Secretary of the
Company, all effective upon approval of the Extension and expiration of the
Waiting Period;

 

3 

 

 

3.1.4           Resignations of each of Rosenwald, Weiss, Chill, Kornbluth and
Herskowitz as a director of the Company and a certificate, signed by Rosenwald,
attaching resolutions that elect each of Fred and Aldeanueva as a Class C
director, each of Pudles and Jeffrey J. Gutovich (“Gutovich”) as a Class B
director, and Rodgers as a Class A director, all effective upon approval of the
Extension and expiration of the Waiting Period;

 

3.1.5            Insider letters, in the form attached hereto as Exhibits C-1
through C-7, for each of the Investors and Fred and Gutovich (which shall
include Trust Account indemnity provisions and, with respect to the Investors,
an acknowledgement by the Investors to become parties to the Share Escrow
Agreement with respect to the Insider Shares);

 

3.1.6            A notice to the Company from the Sellers, in the form attached
hereto as Exhibit D, with respect to the assignment of Sellers’ registration
rights with respect to the Insider Shares;

 

3.1.7            An executed letter agreement, in the form attached hereto as
Exhibit E, terminating the Company’s use of office space, administrative,
technology and secretarial services, at 3 Columbus Circle, 15th Floor, New York,
NY 10019 or 2 Gansevoort St., 9th Floor, New York, NY 10014, and forgiving all
remaining amounts owed by the Company thereunder;

 

3.1.8            A certificate executed by Fortress irrevocably converting, at
the consummation of a Business Combination, the outstanding principal amount of
loans made by Fortress to the Company in the aggregate amount of $325,000 into
additional Private Units of the Company at $10.00 per Private Unit;

 

3.1.9           A certificate, signed by Rosenwald, indicating that (i) the
Company has extinguished any and all liabilities except for the prepaid assets
and the liabilities set forth on Schedule 3.1.9 attached hereto and such other
liabilities known to the signatories that would not, when paid, reduce the
Company’s out of trust cash balance below $0, and (ii) the Company has not
executed any definitive agreements, letters of intent or any other agreement or
understanding with respect to any Business Combination that has not been
abandoned prior to the date hereof; and

 

3.1.10         Such other certificates, instruments and documents, if any, as
may be necessary to consummate the transactions contemplated by this Agreement.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLERS AND THE COMPANY

 

4.1.          Each of the Sellers, severally and not jointly, makes the
representations and warranties contained in this Section 4.1 to the Investors,
intending that the Investors rely on each of such representations and warranties
in order to induce the Investors to enter into and complete the transactions
contemplated by this Agreement.

 

4.1.1           Authorization of Sellers. The execution, delivery and
performance by each Seller of this Agreement and the consummation by each Seller
of the transactions contemplated hereby are within each Seller’s powers and have
been duly authorized by all necessary action on the part of such Seller. This
Agreement constitutes a valid and binding agreement of each Seller, enforceable
against each Seller in accordance with its terms.

 

4.1.2           Governmental Authorization. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by each Seller, require no action by or in respect of, or
filing with, any governmental body, agency, official or authority, domestic or
foreign, other than compliance with any applicable requirements of the 1933 Act,
the 1934 Act and any other applicable securities laws, whether state, federal or
foreign.

 

4 

 

 

4.1.3           Non-contravention. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
each Seller, do not and will not (i) contravene, conflict with, or result in a
violation or breach of any applicable law, statute, ordinance, rule, regulation,
judgment, injunction, order or decree binding upon or applicable to such Seller,
(ii) except as set forth in Schedule 4.1.3, contravene, conflict with, or result
in a violation or breach of any provision of any written or oral agreement to
which any Seller is a party, (iii) except as set forth in Schedule 4.1.3,
require any consent or other action by any Person under, constitute a default or
an event that, with or without notice or lapse of time or both, could become a
default under, or cause or permit the termination, cancellation, acceleration or
other change of any right or obligation or the loss of any benefit to which any
Seller is entitled under any provision of any agreement or other instrument
binding upon any Seller or any license, franchise, permit, certificate, approval
or other similar authorization affecting the assets or business of any Seller,
or (iv) result in the creation or imposition of any Lien on the Insider Shares.

 

4.1.4           Title to Shares. Subject to the terms and provisions of the
Share Escrow Agreement, each Seller has good and valid legal title to, and
beneficial ownership of, the respective Insider Shares owned by it or him and
full legal right and power to transfer and deliver the Insider Shares owned by
it or him to the Investors in the manner provided in this Agreement. Upon the
transfer of the Insider Shares, the Investors will receive good and valid legal
title to, and full beneficial ownership of, the Insider Shares owned by such
Seller, free and clear of all Liens, subject to the terms and provisions of the
Share Escrow Agreement.

 

4.1.5           Litigation. There is no litigation or other administrative or
judicial proceedings pending or, to the Sellers’ knowledge, threatened that
might endanger each Seller’s right to transfer the Insider Shares owned by it or
him to the Investor. There are no judgments against any Seller that might
endanger such Seller’s right to transfer the Insider Shares owned by it or him
to the Investors in accordance with the terms of this Agreement.

 

4.1.6           Employment or Consulting Agreements. Neither any Seller nor any
Affiliate of any Seller is a party to any employment agreement or consulting
agreement with the Company.

 

4.1.7           Repayment of Loans. Except with respect to the loans made by
Fortress to the Company that will be converted into additional Private Units
upon consummation of a Business Combination as described herein, each Seller
hereby confirms that all loans made by it or him or its or his Affiliates to the
Company and/or its Affiliates have been satisfied in full and no such Seller is
due any further amounts from the Company or its Affiliates for any purpose.

 

4.1.8           Possession of Company Property. Except as set forth on Schedule
4.1.8, no Seller is in possession of any Company property.

 

4.1.9           No Other Company Agreements. No Seller has entered into any
agreements on behalf of the Company except such agreements as have been fully
performed or agreements that have been filed by the Company as exhibits to the
Company SEC Documents.

 

4.1.10         Finders’ and Advisory Fees. There is no investment banker,
broker, finder or other intermediary that has been retained by or is authorized
to act on behalf of any Seller, who might be entitled to any fee or commission
from any Seller in connection with the transactions contemplated in this
Agreement.

 

5 

 

 

4.2.          The Company makes the representations and warranties contained in
this Section 4.2 to the Investors, intending that the Investors rely on each of
such representations and warranties in order to induce the Investors to enter
into and complete the transactions contemplated by this Agreement.

 

4.2.1           Company Authorization. This Agreement is the valid and binding
obligation of the Company, enforceable in accordance with its terms. The
execution, delivery and performance of this Agreement has been duly authorized
by all necessary corporate or other action of the Company.

 

4.2.2           Corporate Existence and Power. The Company is a company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted.

 

4.2.3           Governmental Authorization. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by the Company require no action by or in respect of, or
filing with, any governmental body, agency, official or authority, domestic or
foreign, other than compliance with any applicable requirements of the 1933 Act,
the 1934 Act and any other applicable securities laws, whether state, federal or
foreign.

 

4.2.4           Non-contravention. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
the Company, do not and will not (i) contravene, conflict with, or result in a
violation or breach of any provision of the Amended and Restated Memorandum and
Articles of Association of the Company or any applicable law, statute,
ordinance, rule, regulation, judgment, injunction, order or decree binding upon
or applicable to the Company, (ii) except as set forth in Schedule 4.2.4,
contravene, conflict with, or result in a violation or breach of any provision
of any written or oral agreement to which the Company or any Seller is a party,
(iii) except as set forth in Schedule 4.2.4, require any consent or other action
by any Person under, constitute a default or an event that, with or without
notice or lapse of time or both, could become a default under, or cause or
permit the termination, cancellation, acceleration or other change of any right
or obligation or the loss of any benefit to which the Company is entitled under
any provision of any agreement or other instrument binding upon the Company or
any license, franchise, permit, certificate, approval or other similar
authorization affecting the assets or business of the Company, or (iv) result in
the creation or imposition of any Lien on the Insider Shares.

 

4.2.5           Capitalization. The authorized capital stock of the Company
consists of 100,000,000 Ordinary Shares, 5,536,000 of which shares are issued
and outstanding, and 1,000,000 preferred shares, none of which shares are issued
and outstanding. All of the issued and outstanding shares of the Company have
been duly authorized and validly issued and are fully paid and non-assessable
and have been issued in compliance with applicable federal and state securities
laws. Except as contemplated by this Agreement or as disclosed in the Company
SEC Documents (i) no subscription, warrant, option, convertible security or
other right (contingent or otherwise) to purchase or acquire any shares of
capital stock of the Company is authorized or outstanding, (ii) there is not any
commitment or offer of the Company to issue any subscription, warrant, option,
convertible security or other such right or to issue or distribute to holders of
any shares of its capital stock any evidences of indebtedness or assets of the
Company, (iii) the Company has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof, and (iv) there are no restrictions on the transfer of the
Company’s capital stock other than those arising from securities laws. Except as
set forth in this Agreement or in the Company SEC Documents, no Person is
entitled to (x) any preemptive or similar right with respect to the issuance of
any securities of the Company, or (y) any rights with respect to the
registration of any securities of the Company under the 1933 Act.

 

6 

 

 

4.2.6           SEC Filings. As of its filing date, as any such filing may have
been amended prior to the date hereof, each Company SEC Document complied, as to
form and content in all material respects with the applicable requirements of
the 1933 Act and the 1934 Act, as the case may be, and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

 

4.2.7           No Undisclosed Material Liabilities. Since February 29, 2016,
there has been no material change in the financial condition of the Company.
Except as disclosed in the Company SEC Documents, there are no material
liabilities or obligations of the Company of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, other than
liabilities or obligations incurred in the ordinary course of business
consistent with past practices since February 29, 2016 or in connection with the
transactions contemplated hereby.

 

4.2.8           Litigation. There is no litigation or other administrative or
judicial proceedings pending or, to the Company’s knowledge, threatened against
the Company. There are no judgments against the Company.

 

4.2.9           Finders’ and Advisory Fees. There is no investment banker,
broker, finder or other intermediary that has been retained by or is authorized
to act on behalf of the Company, who might be entitled to any fee or commission
from the Company in connection with the transactions contemplated in this
Agreement.

 

4.2.10         Recent Financial Transactions. Attached hereto as Schedule 4.2.10
is a ledger of all payments made by the Company since February 29, 2016. This
ledger was prepared from the books and records of the Company and represents all
payments made by the Company during this time period.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF INVESTORS

 

Each of the Investors, severally and not jointly, makes the representations and
warranties contained in this Article 5 to the Company and Sellers intending that
the Company and Sellers rely on each of such representations and warranties in
order to induce the Company and Sellers to enter into and complete the
transactions contemplated by this Agreement.

 

5.1.          Authorization. The execution, delivery and performance by each
Investor of this Agreement and the consummation by each Investor of the
transactions contemplated hereby are within each Investor’s power and have been
duly authorized by all necessary action. This Agreement constitutes a valid and
binding agreement of each Investor, enforceable against each Investor in
accordance with its terms.

 

5.2.          Governmental Authorization. The execution, delivery and
performance by each Investor of this Agreement and the consummation by each
Investor of the transactions contemplated hereby require no action by or in
respect of, or filing with, any governmental body, agency, official or
authority, domestic, or foreign, other than compliance with any applicable
requirements of the 1933 Act, the 1934 Act and any other applicable securities
laws, whether state, federal or foreign.

 

7 

 

 

5.3.          Investment Representations.

 

5.3.1           Acknowledgment. Each Investor understands and agrees that the
Insider Shares have not been registered under the 1933 Act or the securities
laws of any state of the U.S. and that the transfer of the Insider Shares will
be effected in reliance upon one or more exemptions from registration afforded
under the 1933 Act.

 

5.3.2           Status. Each Investor represents and warrants to Sellers that he
is an “Accredited Investor” as defined in the rules promulgated under the 1933
Act. Each Investor understands that the Insider Shares will be transferred to
such Investor in reliance upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Investor set
forth in this Agreement, in order that the Sellers may determine the
applicability and availability of the exemptions from registration on which
Sellers are relying.

 

5.3.3           Opinion. Each Investor will not transfer any or all of the
Insider Shares absent an effective registration statement under the 1933 Act and
applicable state securities law covering the disposition of such Insider Shares,
without first providing the Company with an opinion of counsel (which counsel
and opinion are reasonably satisfactory to the Company) to the effect that such
transfer will be exempt from the registration and the prospectus delivery
requirements of the 1933 Act and the registration or qualification requirements
of any applicable U.S. state securities laws.

 

5.4.          Review of Company SEC Documents. Each Investor has reviewed the
Company SEC Documents, including the exhibits thereto.

 

5.5.          Finders’ and Advisory Fees. There is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of any Investor who might be entitled to any fee or commission from
the Company in connection with the transactions contemplated in this Agreement.

 

ARTICLE 6

INDEMNIFICATION

 

6.1.          Indemnification by Sellers. From and after the date of this
Agreement, Sellers, severally and not jointly, shall indemnify, defend and hold
harmless the Investors, the Company and their respective officers, directors,
shareholders, employees, agents and Affiliates and their successors and assigns
against any loss, claim, damage, cost, obligation, liability, penalty and
expense, including all legal and other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, damage,
cost, obligation, liability, penalty or expense or action in respect of such
matters (collectively referred to as “Indemnified Damages”), occasioned by,
arising out of or resulting from any breach or default of any representation or
warranty by, or covenant of, such Seller contained in this Agreement or any
other agreement or certificate provided for in this Agreement.

 

6.2.          Indemnification by the Company. From and after the date of this
Agreement, the Company shall indemnify, defend and hold harmless the Investors
and their respective officers, directors, shareholders, employees, agents and
Affiliates and its successors and assigns against any Indemnified Damages
occasioned by, arising out of or resulting from any breach or default of any
representation or warranty by, or covenant of, the Company contained in this
Agreement or any other agreement or certificate provided for in this Agreement
or arising out of, or resulting from, the operation of the Company prior to the
date hereof to the extent that such claim is not covered by directors’ and
officers’ liability insurance maintained by the Company.

 

8 

 

 

6.3.          Indemnification by Investors. From and after the date of this
Agreement, each Investor, severally and not jointly, shall indemnify defend and
hold harmless Sellers and their heirs, personal representatives, agents,
successors, and Affiliates against any Indemnified Damages occasioned by,
arising out of or resulting from any breach or default of any representation or
warranty by, or covenant of, such Investor contained in this Agreement or any
other agreement provided for in this Agreement or arising out of, or resulting
from, the operation of the Company by such Investor after the date hereof to the
extent that such claim is not covered by directors’ and officers’ liability
insurance maintained by the Company.

 

6.4.          Notice of Indemnification. Upon receipt by an indemnified party of
notice of the commencement against it of any action involving a claim, such
indemnified party, if a claim in respect of such action is to be made by it
against any indemnifying party under this Article 6, shall promptly notify in
writing the indemnifying party of such commencement. In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
such commencement, the indemnifying party will be entitled to participate in the
defense and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, assume the defense of the action, with counsel
reasonably satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election to assume the
defense, the indemnifying party will not be liable to such indemnified party
under this Article 6 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense other than reasonable
costs of investigation. Any such indemnifying party shall not be liable to any
such indemnified party on account of any settlement of any claim or action
effected without the written consent of such indemnifying party. The
indemnifying party will not settle or compromise any claim or action without the
written consent of the indemnified party (which consent shall not be
unreasonably withheld).

 

6.5.          Charter Protections; Directors’ and Officers’ Liability Insurance.

 

6.5.1           All rights to indemnification for acts or omissions occurring
through the date hereof now existing in favor of any of the Sellers as provided
in the Company’s Amended and Restated Memorandum and Articles of Association
shall survive the execution of this Agreement and the closing of the
transactions contemplated hereby and shall continue in full force and effect in
accordance with their terms.

 

6.5.2           For a period of either (i) six (6) years after the date hereof
if the Company consummates a Business Combination or (ii) three (3) years after
the date hereof if the Company dissolves and liquidates prior to the
consummation of a Business Combination, the Company shall cause to be maintained
in effect the current policies of directors’ and officers’ liability insurance
maintained by the Company (or policies of at least the same coverage and amounts
containing terms and conditions which are no less advantageous to the Sellers),
with respect to claims arising from facts and events that occurred through the
date hereof.

 

6.5.3           If the Company or any of its successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving entity of such consolidation or merger, or (ii)
transfers or conveys all or substantially all of its properties and assets to
any Person, then, in each such case, to the extent necessary, proper provision
shall be made so that the successors and assigns of the Company assume the
obligations set forth in this Section 6.5.

 

9 

 

 

6.6           Limitations on Indemnification.

 

6.6.1           Absent fraud, no indemnified party shall be entitled to recover
from an indemnifying party for, and the indemnified parties waive any right to
recover, punitive, special, indirect, exemplary, and consequential damages
(including lost income, revenue or profits, multiples of earnings, or any
diminution in value) arising in connection with or with respect to any claim
under this Agreement.

 

6.6.2           In the event any indemnification claim is brought against any
Seller or the Sellers jointly, each Investor expressly agrees that its recourse
against any Seller or the Sellers jointly is expressly limited to the Seller’s
or Sellers’ interest in the Private Units, Rights and Warrants. Each Investor
agrees it will not seek satisfaction from, and has no right to make any claim
against, any other assets, properties or monies of the Seller or Sellers.

 

ARTICLE 7

 

COVENANTS

 

7.1.          Release of Company and its Officers and Directors. Sellers hereby
release the Company and its officers, directors and shareholders from any claims
they may have now or in the future, whether contractual, statutory or
otherwise, against any of the Company, its officers, directors and
shareholders relating to the Company or its securities, including but not
limited to (i) the formation of the Company,  (ii) the operation of the Company
(including agreements between the Sellers and the Company) up to the date hereof
and (iii) the dismissal of any Seller as an officer, director or employee of the
Company, if applicable. Notwithstanding the foregoing, nothing herein shall be
construed as a waiver or release of (x) any claim for indemnification that any
Seller may have against the Company regardless of whether such claim arises
after the date hereof or (y) any rights under this Agreement or any of the
agreements executed in connection herewith. The Company hereby releases each
Seller and its officers, directors and shareholders from any claims it may have
now or in the future, whether contractual, statutory or otherwise, against any
of the Sellers, its officers, directors and shareholders relating to the Company
or its securities, including but not limited to (i) the formation of the Company
and (ii) the operation of the Company (including agreements between the Sellers
and the Company). Notwithstanding the foregoing, nothing herein shall be
construed as a waiver or release of any rights under this Agreement or any of
the agreements executed in connection herewith.

 

7.2.          Assignment of Registration Rights. Sellers hereby conditionally
assign to the Investors Sellers’ rights and obligations under that certain
Registration Rights Agreement dated as of December 12, 2014 among the Company
and each of the parties executing a signature page thereto with respect to the
Insider Shares, but shall retain all such rights with respect to any securities
not being transferred to the Investors including the Private Units.

 

7.3.          Post-Transfer Actions. The parties agree to take all actions
reasonably necessary, at Investors’ sole expense, to obtain an additional 6
months for the Company to consummate a Business Combination (the “Extension”)
and to effectuate the matters set forth in Section 3.1.4, including preparing
the necessary proxy statement seeking shareholder approval to amend the
Company's Amended and Restated Memorandum and Articles of Association to provide
for such extension (the “Proxy Statement”) and including in such Proxy
Statement, or filing a separate information statement to include, the 14f-1
Information.

 

7.4.          Arrangements in connection with Business Combination. Fortress
acknowledges and agrees that if, in order to consummate any Business
Combination, the holders of public Rights or Warrants are required to agree to
restructure such securities in any way, Fortress will consent to restructure the
Rights or Warrants, as applicable, included within the Private Units in the same
manner.

 

10 

 

 

7.5.          Delivery of Records. Promptly after the request of the Investor,
Sellers shall deliver all of the Company’s organization documents, minute and
stock record books and the corporate seal, books of account, general, financial,
tax and personnel records, invoices, shipping records, supplier lists,
correspondence and other documents, records and files and computer software and
programs to the Investor. Sellers may retain copies of all of the foregoing.

 

7.6.          Further Assurances. Each party agrees that it will execute and
deliver, or cause to be executed and delivered, on or after the date of this
Agreement, all such other documents and instruments as are reasonably required
for the performance of such party’s obligations hereunder and will take all
commercially reasonable actions as may be necessary to consummate the
transactions contemplated hereby and to effectuate the provisions and purposes
hereof.

 

ARTICLE 8

 

MISCELLANEOUS

 

8.1.          Notices. All notices, demands or requests provided for or
permitted to be given pursuant to this Agreement must be in writing and shall be
delivered or sent, with the copies indicated, by personal delivery, facsimile
(with confirmation of receipt by intended recipient and additional copy sent by
overnight delivery service) or overnight delivery service (by a reputable
international carrier) to the parties as follows (or at such other address as a
party may specify by notice given pursuant to this Section):

 

To the Sellers: Lindsay A. Rosenwald   Fortress Biotech, Inc.   2 Gansevoort
St., 9th Floor   New York, NY 10014   Facsimile:     To the Company: CB Pharma
Acquisition Corp.   2 Gansevoort St., 9th Floor   New York, NY 10014   Attn:
Lindsay A. Rosenwald, M.D.   Facsimile:     In either case, with a copy to:
Graubard Miller   The Chrysler Building   405 Lexington Avenue   New York, New
York 10174   Attn: David Alan Miller, Esq.   Facsimile: (212) 818-8881     To
the Investor: c/o Broad and Cassell   One Biscayne Tower   2 South Biscayne
Blvd.   21st Floor   Miami, FL 33131   Attn:   Facsimile: (305) 373-9443

 

11 

 

 

With a copy to: Graubard Miller   The Chrysler Building   405 Lexington Avenue  
New York, New York 10174   Attn: David Alan Miller, Esq.   Facsimile: (212)
818-8881

 

All notices shall be deemed given and received one business day after their
delivery to the addresses for the respective party(ies), with the copies
indicated, as provided in this Section.

 

8.2.          Entire Agreement. This Agreement contains the sole and entire
binding agreement among the parties hereto with respect to the subject matter
hereof and supersedes any and all other prior written or oral agreements among
them.

 

8.3.          Amendment. No amendment or modification of this Agreement shall be
valid unless in writing and duly executed by the parties affected by the
amendment or modification.

 

8.4.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective representatives, heirs,
successors and permitted assigns.

 

8.5.          Waiver. Waiver by any party of any breach of any provision of this
Agreement shall not be considered as or constitute a continuing waiver or a
waiver of any other breach of the same or any other provision of this Agreement.

 

8.6.          Captions. The captions contained in this Agreement are inserted
only as a matter of convenience or reference and in no way define, limit, extend
or describe the scope of this Agreement or the intent of any of its provisions.

 

8.7.          Construction. In the construction of this Agreement, whether or
not so expressed, words used in the singular or in the plural, respectively,
include both the plural and the singular and the masculine, feminine and neuter
genders include all other genders. Since all parties have engaged in the
drafting of this Agreement, no presumption of construction against any party
shall apply.

 

8.8.          Section References. All references contained in this Agreement to
Sections shall be deemed to be references to Sections of this Agreement, except
to the extent that any such reference specifically refers to another document.
All references to Sections shall be deemed also to refer to all subsections of
such Sections, if any.

 

8.9.          Severability. In the event that any portion of this Agreement is
illegal or unenforceable, it shall affect no other provisions of this Agreement,
and the remainder of this Agreement shall be valid and enforceable in accordance
with its terms.

 

8.10.         Assignment. Neither this Agreement nor any rights under this
Agreement may be assigned by any party without the written consent of all other
parties; provided, however, the Investors may assign this Agreement to an
Affiliate or Affiliates of the Investors.

 

8.11.         Governing Law. This Agreement and the interpretation of its terms
shall be governed by the laws of the State of New York, without application of
conflicts of law principles.

 

12 

 

 

8.12.         Attorneys’ Fees. The Company and the Investors shall pay their
respective attorneys’ fees and expenses for the negotiation and preparation of
this Agreement and the other agreements contemplated by this Agreement.

 

8.13.         Public Disclosure. No party to this Agreement shall make any
public disclosure or publicity release pertaining to the existence of the
subject matter contained in this Agreement without notifying and consulting with
the other parties; provided, however, that notwithstanding the foregoing, each
party shall be permitted to make required filings with the SEC. With respect to
the press release and Form 8-K to be filed in connection with this transaction,
the Company shall provide the Sellers and the Investors with a copy of such
release in advance and a reasonable opportunity to comment thereon.

 

8.14.         Currency. All monetary amounts in this Agreement are stated in
United States dollars ($) and shall be paid in that currency. No changes shall
be made in any of such amounts based upon changes in the value of the United
States dollar against any other currency.

 

8.15.         Execution in Counterparts; Facsimile Signatures. This Agreement
and any amendment, waiver or consent hereto may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. All such counterparts may be delivered among the
parties hereto by facsimile or other electronic transmission, which shall not
affect the validity thereof.

 

8.16.         Trust Account Waiver. Each Investor hereby waives any right,
title, interest or claim of any kind in or to any monies in the Trust Account
(“Claim”), and each Investor waives any Claim he or it may have in the future as
a result of, or arising out of, any negotiations, contracts or agreements with
the Company and will not seek recourse against the Trust Account for any reason
whatsoever.

 

8.17.         Preparation of Agreement. This Agreement has been prepared by
Graubard Miller (“GM”) solely in its role as counsel to the Company. GM is not
acting as legal counsel nor providing any legal representation or consultative
services to either the Sellers or the Investor. Accordingly, both the Sellers
and the Investors have been advised to seek the advice of other counsel in
connection with the negotiation and preparation of this Agreement.

 

[Remainder of page intentionally left blank; signature page to follow.]

 

13 

 

 

The parties have executed this Agreement as of the date set forth above.

 

  SELLERS:       /s/ Lindsay A. Rosenwald   Fortress Biotech, Inc.       /s/
Arthur A. Kornbluth   Arthur A. Kornbluth       /s/ Neil Herskowitz   Neil
Herskowitz       /s/ Adam Chill   Adam Chill       COMPANY:       CB PHARMA
ACQUISITION CORP.       By: /s/ Lindsay A. Rosenwald   Name: Lindsay A.
Rosenwald   Title:   CEO       INVESTORS:       /s/ Edward J. Fred   EJF
Opportunities, LLC       /s/ Stephen B. Pudles   Stephen B. Pudles       /s/
Jose M. Aldeanueva   Jose M. Aldeanueva       /s/ Jeffrey J. Gutovich   Jeffrey
J. Gutovich Profit Sharing       /s/ Barry Rodgers   Barry Rodgers

 

 

